DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the die surface portion defines a conical face having a spiral scroll feature and the conical face tapers toward the extrusion cavity must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a conical face tapers toward the extrusion cavity” is not implicity or explicity taught in the current specification.  The current specification states “the die surface 420 can have a conical face with blended surfaces to avoid sharp machined features that may deform more easily at high temperatures”.  There is nothing that states in which direction it tapers.  Therefore, this is considered new matter.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (2018/0311713) in view of Okada et al. (4,812,370).
Regarding claim 1, Joshi discloses a friction stir processing system, comprising: a rotatable die assembly (figure 1b) comprising: a die body 12 defining a die base 10 and a die stem 16, wherein the die stem extends axially from the die base, the die stem defines an extrusion cavity (gap between die plunge 16 and mandrel 18), and the die body is formed from a first material; and a plurality of die segments 14 coupled to the die stem (figure 2a), wherein the plurality of distinct die segments 14 are disposed around the extrusion cavity to collectively form a die surface opposite to the die base (figure 1b, 2a).
Joshi does not specifically disclose that the plurality of die segments are formed from a second material, and the second material is different than the first material.  However, Okada discloses having an outer coated layer comprising tungsten on a tool that is different from the composition of an inner substrate (abstract).  While these are 
Regarding claim 2, Joshi discloses that each of the plurality of die segments comprises a die segment boss configured to engage with the die stem (die scroll 14 engages the die plunge 16) (figure 2b).  
Regarding claim 3, Joshi discloses that the die surface formed by the plurality of die segments defines a smooth contoured profile comprising a high slope portion and a low slope portion (figure 2b shows a high to low sloped curve surface).  
Regarding claim 4, Joshi discloses that the die surface formed by the plurality of die segments defines a sloping profile (figure 2b, opposite side of segments 14 shows a high to low sloped curve surface with sloping profile).  
Regarding claim 5, Joshi discloses that the die surface formed by the plurality of die segments defines a concave profile, and the concave profile is directed toward the extrusion cavity (figure 2b shows a high to low slowed curves surface towards the extrusion cavity).  
Regarding claim 6, Joshi discloses that the extrusion cavity tapers from a first diameter to a second diameter (figure 2b shows a high to low sloped curves surface which is considered a tapered cavity).  
Regarding claim 7, Okada discloses that the first material comprises a nickel-cobalt alloy or a tungsten alloy (abstract).  
Regarding claim 8, Okada discloses that the second material comprises tungsten (abstract).  

Regarding claim 10, Joshi discloses that the inner mandrel tapers from a first diameter to a second diameter (figure 2c).   
Regarding claim 13, Okada discloses making a tool is formed from a tungsten alloy (abstract).  
Regarding claim 14, Okada discloses coating a tool with tungsten (abstract).  
Regarding claim 17, Joshi discloses a method comprising: rotating a die surface 12 of a die assembly 10 against a billet 20, wherein the die assembly comprises a plurality of distinct die segments 14 coupled to a die stem 16, the plurality of die segments collectively form the die surface 12, the die stem 16 is formed from a first material; and plasticizing the billet into a product 22 (figures 1a-b, 2, paragraphs 0036-0046).  
Joshi does not specifically disclose that the plurality of die segments are formed from a second material, and the second material is different than the first material.  However, Okada discloses having an outer coated layer comprising tungsten on a tool that is different from the composition of an inner substrate (abstract).  While these are not used for the same device, it would have been obvious to use a tungsten material for the outer surface to provide a more wear-resistant and tougher surface.  This would prolong the life of the system.  

Regarding claim 19, Joshi discloses that the product is an extruded tube (figures 1a-b, 2, paragraphs 0036-0046).  
Regarding claim 20, Joshi discloses depositing the billet on to a substrate (bottom plate) (figure 4a).

Allowable Subject Matter
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested wherein the outer mandrel defines a cooling channel around the container volume or wherein the outer mandrel defines a phase change heat exchanger around the container volume.  

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
The Applicant argues that Joshi fails to teach or suggest a plurality of distinct die segments coupled to the die stem, wherein the plurality of die segments are disposed around the extrusion cavity to collectively form a die surface opposite the die base as stated in claim 1.  
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735